Citation Nr: 1752616	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO. 14-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity associated with degenerative disc disease with degenerative joint disease of the lumbosacral spine.

2. Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity associated with degenerative disc disease with degenerative joint disease of the lumbosacral spine.

3. Entitlement to effective dates earlier than July 26, 2005 for the grant of service connection for left lower extremity and right lower extremity peripheral neuropathy.

4. Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected degenerative disc disease with degenerative joint disease of the lumbosacral spine.

5. Entitlement to service connection for a left hip disability, claimed as secondary to service-connected degenerative disc disease with degenerative joint disease of the lumbosacral spine.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for partial loss of use of bladder control, claimed as secondary to service-connected degenerative disc disease with degenerative joint disease of the lumbosacral spine.

7. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for partial loss of use of bowel control, claimed as secondary to service-connected degenerative disc disease with degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1971.
	
This matter is before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction of the claims file is currently with the RO in Providence, Rhode Island. 

The issue of whether there was clear and unmistakable error (CUE) in an April 1994 rating decision that did not grant separate ratings for the Veteran's neuropathy of the lower extremities has been raised by the Veteran, through his attorney, in a March 2014 statement. This issue of CUE has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). As is noted below, this issue is inextricably intertwined with the Veteran's claims for (1) effective dates earlier than July 26, 2005 for the grant of service connection for left lower extremity and right lower extremity peripheral neuropathy, (2) entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity associated with degenerative disc disease with degenerative joint disease of the lumbosacral spine, and (3) entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity associated with degenerative disc disease with degenerative joint disease of the lumbosacral spine, and the issues must be addressed together on remand. Harris v. Derwinski, 1 Vet. App. 180 (1991).

The issues of entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity associated with degenerative disc disease with degenerative joint disease of the lumbosacral spine, entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity associated with degenerative disc disease with degenerative joint disease of the lumbosacral spine, entitlement to an effective date earlier than July 26, 2005 for the grant of service connection for left lower extremity and right lower extremity peripheral neuropathy, entitlement to service connection for erectile dysfunction, and entitlement to service connection for a left hip disability, claimed as secondary to service-connected degenerative disc disease with degenerative joint disease of the lumbosacral spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an October 2012 BVA decision, the Board denied service connection for bowel and bladder dysfunction, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbosacral spine. This decision is final and has not been subject to revision on the basis of clear and unmistakable error (CUE) or a motion for reconsideration. 

2. Evidence received since the last final October 2012 BVA decision is cumulative or redundant of the evidence previously of record, and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection.


CONCLUSIONS OF LAW

1. The October 2012 Board decision, which denied the Veteran's claims for service connection for bowel and bladder dysfunction, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbosacral spine, is final. 38 U.S.C. § 7104 (2012), 38 C.F.R. §§ 3.160(d), 20.1100 (2017). 

2. New and material evidence sufficient to reopen the claims of entitlement to service connection for bowel and bladder dysfunction, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbosacral spine has not been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) records, and the Veteran's written assertions. The Board has additionally reviewed the Veteran's Virtual VA claims file and Veterans Benefits Management System file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). However, with respect to claims to reopen, VA does not have a duty to provide a medical examination or obtain a medical opinion until the claim has been reopened. As the claims have not been reopened, VA had no duty to provide a medical examination or obtain an opinion in this case.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id.

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO). See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The Board finds that new and material evidence sufficient to warrant reopening the Veteran's service connection claims for bowel and bladder dysfunction, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbosacral spine, has not been submitted. In an October 2012 BVA decision, the Board last denied service connection for bowel and bladder dysfunction, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbosacral spine. This decision has not been modified by a motion of reconsideration or claim for revision based on clear and unmistakable error. Therefore, the October 2012 BVA decision is final. 38 U.S.C. § 7104 (2012), 38 C.F.R. §§ 3.160(d), 20.1100 (2017). 

The evidence of record in October 2012 consisted of the Veteran' service treatment records, post service treatment records and statements from the Veteran. The Veteran's claims for bladder and bowel disabilities were denied because the Board found that the evidence did not show that his currently-diagnosed bowel and bladder disorders had their onset in service or were etiologically related to service or a service-connected disability. 

The Board notes that since the October 2012 Board decision, the Veteran has submitted lay statements, and additional treatment records have been associated with the claims file. While new, these records are not material in that they do not demonstrate a nexus between the Veteran's bladder control or bowel control issues and service, or between these issues and his service-connected back disability. Rather, they merely reflect current diagnoses of these issues, something already acknowledged and considered in the prior final Board decision. The Veteran additionally has submitted numerous statements reiterating his already presented arguments. The Board finds that this new evidence submitted is not material, in that it does not relate to an unestablished fact necessary to substantiate the claims. The new evidence, like the old evidence, fails to establish a nexus between the Veteran's currently diagnosed bladder and bowel issues and service, or between his bladder and bowel issues and his service-connected back disability. 38 U.S.C. § 5108; 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Board has reviewed hundreds of pages of medical evidence and statements submitted by the Veteran in support of his claims. His assertions are cumulative of the assertions and lay statements previously considered in the earlier final Board decision addressing his claims for service connection for bladder and bowel control disabilities. His voluminous submissions, while new, are simply not material. The evidence received since 2012 is not new and material, and the requirements have not been met to reopen the Veteran's claims for service connection. The additional evidence is redundant in nature and does not raise a reasonable possibility of substantiating any of the claims. Therefore, reopening of the claims for service connection is denied. See 38 C.F.R. § 3.156 (a).


ORDER

The claim for entitlement to service connection for partial loss of use of bladder control, claimed as secondary to service-connected degenerative disc disease with degenerative joint disease of the lumbosacral spine, is not reopened; the appeal is denied.

The claim for entitlement to service connection for partial loss of use of bowel control, claimed as secondary to service-connected degenerative disc disease with degenerative joint disease of the lumbosacral spine, is not reopened; the appeal is denied.


REMAND

Further evidentiary development is required prior to review of the remaining issues on appeal.

Intertwined Issues-With respect to his claims for earlier effective dates for the grant of service connection for left lower extremity and right lower extremity peripheral neuropathy, a determination has been made that additional adjudication is necessary. 

The Veteran was granted service connection for peripheral neuropathy of the left and right lower extremities in an October 2013 BVA decision. The RO effectuated these grants in a December 2013 rating decision. An effective date of July 26, 2005 was awarded. The Veteran is challenging the effective dates for the award of service connection. Located throughout the record, over the span of decades, are numerous rating decisions adjudicating increased rating claims for the Veteran's service-connected back disability. The Veteran, through his attorney, specifically alleges clear and unmistakable error (CUE) in an April 1994 final rating decision which did not award the Veteran separate ratings for his neuropathy when the RO adjudicated an increased rating claim for his spine disability. The Veteran alleges that he had raised complaints of neurological issues at that time and the RO committed CUE when they did not award the Veteran service connection for neuropathy of the lower extremities at that time. 

The April 1994 rating decision is final. The RO has not yet adjudicated the CUE issue. The Board finds that the Veteran's claims for effective dates prior to July 26, 2005 for the grants of service connection for left lower extremity and right lower extremity peripheral neuropathy with regards to CUE in the April 1994 rating decision are inextricably intertwined, as the outcome of the CUE issue could affect the outcome of the Veteran's earlier effective date claims. 

Therefore, the issues of earlier effective dates must be held in abeyance and remanded to the AOJ to be addressed after initial adjudication of the CUE claim. See Harris, supra.

With respect to his initial increased rating claims for peripheral neuropathy of the left and right lower extremities, the Board additionally finds that these issues are inextricably intertwined with the pending issues of entitlement to earlier effective dates for the awards of service connection for the disorders, as the appropriate rating cannot be decided until the effective date is determined. A decision by the Board on the Veteran's higher initial rating claims would, at this point, be premature. As such, the initial increased rating claims are deferred. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Erectile Dysfunction-The Veteran contends that he has erectile dysfunction that is due to his service-connected degenerative disc disease with degenerative joint disease of the lumbosacral spine. Specifically, he has asserted that medication he takes to treat his back disability has resulted in his erectile dysfunction. The Veteran submitted an internet article entitled "Prescription opioids for back pain and use of medications for erectile dysfunction." An examination has not been provided to determine the etiology of the claimed erectile dysfunction. As such, a remand is necessary. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Left Hip-With respect to his left hip claim, in September 2005, the Veteran underwent a VA examination that addressed his left hip. This examination is not adequate. Specifically, although the September 2005 VA examiner concluded that the Veteran's left hip disorder was not due to his back disability, the VA examiner did not adequately discuss whether the Veteran's service-connected back disability aggravated (worsened) his claimed left hip disability. 38 C.F.R. § 3.310(b). The Board thus finds a new examination and opinion should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Adjudicate the issue of whether CUE exists in an April 1994 rating decision that did not grant separate ratings for the Veteran's neuropathy of the lower extremities. If the CUE issue is denied, the Veteran should be informed of his appellate rights and given an opportunity to appeal. This CUE claim should only be returned to the Board if the Veteran perfects a timely appeal of a denial of this issue.

2. Then, re-adjudicate the earlier effective date and increased rating claims on appeal. If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3. Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his erectile dysfunction and left hip disabilities and their relationship, if any, to his military service, or any incident thereof, and their relationship to service-connected disability. Any necessary testing should be conducted. The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

The examiner should provide opinions on:

(a) Whether it is at least as likely as not (i.e., there is at least a 50% probability) that any erectile dysfunction had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service. 

(b) Whether it is at least as likely as not (i.e., there is at least a 50% probability) that any erectile dysfunction is caused by his service-connected degenerative disc disease with degenerative joint disease of the lumbosacral spine.  

(c) Whether it is at least as likely as not (a probability of 50 percent or greater) that any erectile dysfunction is aggravated by his service-connected degenerative disc disease with degenerative joint disease of the lumbosacral spine. 

The examiner is asked to address the internet article of record entitled "Prescription opioids for back pain and use of medication for erectile dysfunction" that suggests that there is a link between opioids and risk of erectile dysfunction. 

(d) Whether it is at least as likely as not (i.e., there is at least a 50% probability) that any left hip disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service. 

(e) Whether it is at least as likely as not (i.e., there is at least a 50% probability) that any left hip disability is caused by his service-connected degenerative disc disease with degenerative joint disease of the lumbosacral spine.  

(f) Whether it is at least as likely as not (a probability of 50 percent or greater) that any left hip disability is aggravated by his service-connected degenerative disc disease with degenerative joint disease of the lumbosacral spine. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


